NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UZOMA IGBONWA,                                  No.    19-15121

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02027-JCS

 v.
                                                MEMORANDUM*
FACEBOOK, INC.; MARK
ZUCKERBERG,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Joseph C. Spero, Magistrate Judge, Presiding**

                         Submitted November 18, 2019***

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Uzoma Igbonwa appeals pro se from the district court’s judgment dismissing

his diversity action alleging negligence, defamation, discrimination, and breach of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
contract. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe

v. Internet Brands, Inc., 824 F.3d 846, 849 (9th Cir. 2016). We may affirm on any

basis supported in the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008).

      The district court properly dismissed Igbonwa’s negligence, defamation, and

discrimination claims as barred by Section 230 of the Communications Decency

Act because interactive computer service providers are immune under the Act from

civil liability from claims premised upon the provider’s role as “the publisher or

speaker of any information provided by another information content provider.”

Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1100-01 (9th Cir. 2009).

      Dismissal of Igbonwa’s breach of contract claim was proper because

Igbonwa failed to allege facts sufficient to show that defendants violated any

provision in the Terms of Service. See Hamilton v. Greenwich Investors, XXVI,

LLC, 126 Cal. Rptr. 3d 174, 183 (Ct. App. 2011) (setting forth required elements to

state a claim for breach of contract).




                                          2                                   19-15121
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-15121